Plaintiff-wife, a patient of defendant—a dentist—was injured when she stumbled over a control box alleged to have been placed in the passageway leading from the operating room. Judgment dismissing the complaint at the close of plaintiffs’ case reversed on the law and a new trial granted, with costs to appellants to abide the event. In our opinion the plaintiff-wife and her husband, who sued for his expenses, established a prima Jade case and it was error to dismiss the complaint. It was for the jury to pass upon the credibility of the witnesses and plaintiff-wife’s alleged contributory negligence. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.